936 So. 2d 754 (2006)
P.R., the Mother, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 4D05-4834.
District Court of Appeal of Florida, Fourth District.
August 23, 2006.
Roger Ally of the Law Offices of Roger Ally, P.A., Fort Lauderdale, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Tricia D. Brissett, Assistant Attorney General, Fort Lauderdale, for appellee Department of Children and Families.
Patricia M. Propheter, Orlando, for appellee Guardian ad Litem Program.
PER CURIAM.
P.R., the mother, appeals the trial court's order terminating protective supervision and placing her child in the long-term custody of relatives. We agree that the trial court failed to comply with certain statutory requirements in making its determination. *755 The trial court may not order long-term custody unless DCF has submitted a case plan that "describe[s] the responsibilities of the relative" and "does not include reunification with the parents." See § 39.622(1)-(2), Fla. Stat. (2005). Further, pursuant to section 39.601(9)(f), when the trial court amends a case plan, "[a] copy of the amended plan must be immediately given" to the child's parents. Lastly, section 39.521(3)(d) requires that "[t]he order terminating supervision by the department shall set forth the powers of the custodian . . . ." None of these requirements were met in the instant case. We therefore reverse the order on appeal and remand for further proceedings consistent with this opinion.
Reversed and Remanded.
STEVENSON, C.J., STONE, J., and BATEMAN, III, THOMAS HOWELL, Associate Judge, concur.